Juez Asociado Sr. Negrón Fernández
Opinión del concu-rriendo en el resultado
Los hijos naturales que en la década de 1942 a 1952 na-cieron como fruto del adulterio de mujeres casadas, disfrutan hoy de un falso paraíso, construido sobre los escombros de su derecho en ruinas. Hoy ven abrirse las puertas de la im-pugnación de su propia legitimidad, tan sólo para tras de ellas encontrar cerradas, como consecuencia de la interpreta-ción que antes hemos dado a la Ley 229 de 12 de mayo de 1942, las de la investigación de su verdadera paternidad. Por eso creo que este caso exige pronunciamientos de mayor *474alcance jurídico que los que sirven de base a la opinión del Juez Asociado Sr. Ortiz y ofrece campo propicio para una le-gítima rectificación de la doctrina jurídica — imperante en una serie de decisiones nuestras — que somete el ejercicio de la acción filiatoria de todos los hijos naturales nacidos bajo la Ley 229 a los estrechos moldes del art. 125 del Código Civil.
Por necesaria coincidencia, la opinión del Juez Ortiz tiene por base esencial, en el restringido ámbito del derecho a la impugnación de la legitimidad, la misma tesis jurídica que, en el más amplio ámbito del derecho intrínseco a la filiación, ha sido rechazada por el Tribunal: la modificación de pre-ceptos, otrora infranqueables del Código Civil, por las dispo-siciones de la Ley 229. Es un laudable, pero tardío e incom-pleto esfuerzo por dar plenitud de expresión al evidente pro-pósito de justicia social que tuvo la legislación de referencia. Dicha teoría jurídica — al sostener que por impacto de la Ley 229 ha quedado modificado el art. 116 del Código Civil — re-conoce, en esencia pero sin darle virtualidad, la tesis básica, sostenida por mí y derrotada antes en Figueroa v. Díaz, 75 D.P.R. 163, opinión propia; Armaiz v. Santamaría, 75 D.P.R. 579, opinión disidente propia, y Vargas v. Jusino, 71 D.P.R. 389, opinión disidente propia a la pág. 396, en el sentido de que la acción filiatoria bajo la Ley 229 requiere tan sólo prueba de la paternidad, y no está limitada a las disposi-ciones restrictivas del art. 125 de dicho Código. La falla, a mi juicio, de nuestra jurisprudencia en contrario, es la de haber atribuido a la reforma legislativa de 1942 — época en la que el mundo libre ya avanza hacia el pleno reconocimiento de los valores del hombre — el mismo patrón de estoica insen-sibilidad humana que caracterizaba el derecho de los hijos ile-gítimos hq.ce tres cuartos de siglo.
La utilidad práctica de la doctrina jurídica que permite a un hijo natural — nacido de relaciones ilícitas de mujer casada durante la vigencia de la Ley 229 — instar una acción filia-toria contra su verdadero padre a pesar del status de hijo *475legítimo que le otorga el Código Civil, se diluye en un mundo de ilusiones cuando se somete dicha acción a los requisitos pro-batorios del art. 125 del Código Civil. Dentro de este molde no tendrá, en verdad, ese hijo natural — al sostener que él no es hijo de quien se reputa como padre legítimo y sí de un tercero que resulta natural bajo la Ley 229 — “una oportu-nidad judicial para que compruebe esa alegación” si esa “opor-tunidad judicial”, por lo inútil, se convierte, de hecho, en una total, o casi total, negación de oportunidades reales para ob-tener el derecho que se reclama — la naturalidad del padre que se busca — Figueroa v. Díaz, opinión propia, supra, negación que engendra a su vez el potencial riesgo de perder el dere-cho que se disfruta — la legitimidad del padre que se impugna.
Las trabas que el legislador quiso deshacer con la aproba-ción de la Ley 229 no deben producir más frustraciones de derechos filiatorios, ni por efectos del art. 116 del Código Civil en cuanto a hijos nacidos del adulterio de mujeres casadas, ni por efectos del art. 125 en cuanto a esos y todos los demás hijos naturales nacidos bajo la vigencia de dicha ley. El pro-pósito reparador de esa pieza legislativa requiere que sus disposiciones se apliquen teniendo como fondo el realismo in-trínseco del derecho, y así, por virtud de la inherente verdad que encierran, presenciar, en plena comunión de sus valores mutuos, “el triunfo del sentido humano de la ley”(1) y la eminente función social de la justicia.
Por eso al concurrir con la revocación de la sentencia, apelada y expresar mi conformidad con la doctrina por la que se reconoce en la opinión del Juez Asociado Sr. Ortiz el de-recho del menor demandante a instar la acción filiatoria para buscar a su verdadero padre, no obstante el status de legítimo de que bajo el Código Civil — todo en virtud y por efectos de la Ley 229 — hago reserva en cuanto a algunos extremos que considero innecesariamente discutidos en dicha opinión, y ex-preso mi inconformidad en cuanto a otros, especialmente en *476cuanto a la necesidad de enmendar la demanda, pues en mi concepto y de acuerdo con el criterio expresado por mí, en Figueroa v. Díaz, supra, la misma expone una causa de acción filiatoria que no requiere enmienda.
Opinión del Juez Asociado Sr. Ortiz
Gregoria Agosto, en representación de su hijo Raúl Agosto, nacido el IB de mayo de 1950,(1) presentó, en la Sección de San Juan del anterior Tribunal de Distrito de Puerto Rico, una demanda contra Raúl Javierre, en reclamación de ali-mentos para su hijo.' Después de haberse celebrado la vista del caso en sus méritos, el Tribunal de San Juan dictó sen-tencia declarando sin lugar la demanda, en vista de que, a la fecha de la concepción del niño y a la fecha del juicio, la demandante era casada con Rodolfo Rodríguez Meléndez, de-biéndose presumir que el menor era hijo legítimo de dicho Rodolfo Rodríguez Meléndez; que, envolviendo la reclamación de alimentos una alegación de que el padre del menor era el demandado, y no el esposo de la demandante, tal reclamación conlleva una impugnación de la legitimidad del menor y que tal legitimidad puede ser impugnada por el esposo solamente, y no por la madre ni por el menor, en vista de lo dispuesto en los arts. 113 y 116 de nuestro Código Civil y de lo resuelto por este Tribunal en los casos de Pueblo v. Santiago, 70 D.P.R. 837 y Pérez v. Rosario, 72 D.P.R. 514. La demandante ha apelado ante este Tribunal, y solicita de nosotros que revoaue-mos los casos citados.
El art. 113 del Código Civil dispone lo siguiente:
“Son hijos legítimos los nacidos después de los ciento ochenta días siguientes al de la celebración del matrimonio y antes de los trescientos días siguientes a su disolución.
*477“Contra esta legitimidad no se admitirá otra prueba que la imposibilidad física del marido para tener acceso con su mujer en los primeros ciento veinte días de los trescientos que hubiesen precedido al nacimiento del hijo.”
El art. 116 del mismo cuerpo legal lee de la siguiente manera:
“La legitimidad puede ser impugnada solamente por el ma-rido o sus legítimos herederos. Estos sólo podrán impugnar la legitimidad del hijo en los casos siguientes:
“1. — Si el marido hubiese fallecido antes de transcurrir el plazo señalado para deducir su acción en juicio.
“2. — Si muriese después de presentada la demanda sin haber desistido de ella.
“3. — Si el hijo nació después de la muerte del marido.” (Bas-tardillas nuestras.)
En el caso de Pueblo v. Santiago, supra, se resolvió lo si-guiente :
“Al prescribir en el artículo 116 del Código Civil que la legi-timidad de los hijos puede ser impugnada solamente por el ma-rido y sus legítimos herederos, con ello el legislador excluyó a toda otra persona o entidad no mencionada en dicho artículo inclusive al Estado mismo. Declarada por éste en dicho Código su política pública en relación con esa impugnación, no debe variar con la clase de procedimiento — civil o criminal — que se establezca en el cual la impugnación se haga.”
En el caso de Pérez v. Rosario, supra, este Tribunal re-solvió lo siguiente:
“La mujer casada no puede impugnar la legitimidad de su propio hijo aun aceptando, sin resolverlo, que su declaración en cuanto a la imposibilidad física del marido para tener acceso con ella dentro de los 120 días de los 300 que hubiesen precedido al nacimiento del hij o fuere suficiente en un caso sobre impugna-ción de legitimidad como prueba contra esa legitimidad.
“Una hija nacida durante el matrimonio después de los 120 días siguientes al de la celebración del mismo, tiene la presun-ción de ser legítima, no pudiendo la madre por sí destruir esa presunción para convertir dicha hija en natural a virtud de la Ley núm. 229 de 1942 ((1) pág. 1296), según fué enmendada por la núm. 243 de 1945 (pág.' 815).”
*478En la opinión se dijo lo siguiente, a la pág. 516:
“Arguye, además, la apelante que ella declaró que su esposo se había ido para Saint Thomas y que, por tanto, demostró la imposibilidad física de haber tenido acceso con ella. Aceptando, sin resolverlo, que esa declaración fuera suficiente en un caso so-bre impugnación de legitimidad — Cf. Cubano v. Del Valle, 69 D.P.R. 579— siempre tendríamos el hecho de que el artículo 116 del Código Civil, supra, no autoriza a la esposa a impugnar la .legitimidad de su hijo.”
Un nuevo examen de la doctrina sentada en los casos cita-dos nos ha convencido de que esos casos deben ser revocados, especialmente en vista de la disposiciones, del espíritu y de la nueva tónica de nuestra legislación reciente en cuanto a los derechos de los hijos conocidos anteriormente por “adul-terinos”.
Consideremos en primer término la situación prevaleciente en España, en cuyo Código Civil se originaron los conceptos incorporados a los arts. 113 y 116 del Código nuestro. El art. 108 del Código básico de España corresponde sustancial-mente al 113 nuestro. De los arts. Ill, 112 y 113 de España se desprende que el esposo o sus herederos, en su caso, podrán impugnar la legitimidad del menor nacido dentro del matri-monio. Pero aun bajo esas disposiciones, el Tribunal Supremo de España resolvió, en sentencia dictada el 20 de marzo de 1919 (145 Jurisprudencia Civil 562), que el propio hijo cuya legitimidad esté en controversia, puede entablar una ac-ción para rechazar su legitimidad y anular el acta corres-pondiente de legitimidad inscrita en el Registro Civil. En la opinión se dice lo siguiente:
“Considerando que lo mismo en el matrimonio canónico que en el civil lá legitimidad de los hijos procreados durante ellos produce los efectos trascendentales que previsoramente esta-tuye nuestro derecho positivo, pero no cuando la filiación directa, en vez de líóita y verídica, se informa en actos de falsedad y de ficción que, contraviniendo gravemente la ley y la moral, con-ducen a que. pasen por descendientes los que en la vida civil y jurídica no merecen esa consideración:
*479“Considerando fijada la tesis general que al hijo cuya filia-ción, ajena por supuesto a su voluntad, aparece inscrita en el Registro civil'atribuyéndole una paternidad que naturalmente no le corresponde, debe, si no ha de quedar indefenso, dejársele en libertad de rechazar un supuesto nacimiento que, aunque con-signado en acta, no tiene más que un carácter provisional o valor de presunción destructible en juicio contradictorio por otros ele-mentos de prueba:
“Considerando que vale poco, por ser infundado, el argumento de que no cabe impugnar el acta de nacimiento ante la falta en nuestro Código de disposición alguna que autorice la impugna-ción, porque esta clase de documentos, cuando su contenido se contradice, no hacen fe más que de la fecha o día de la inscrip-ción, nunca según la jurisprudencia imperante de las manifes-taciones que respecto del parentesco en ellos se inserten; de modo que el silencio de la ley, aunque se diera, no basta para formar un criterio tan severo que en muchos casos contribuiría a que se echase de menos la base de un estado personal cierto de filia-ción, se desharía con la confusión de la prole la consistencia e indisolubilidad del matrimonio, y como consecuencia a la vez que el sentimiento de la paternidad las relaciones afectivas entre padres e hijos, con detrimento también de la conciencia pública personificada en el Estado llamado a intervenir en la organiza-ción de las familias para que sin artificios se perpetúe en su seno la identificación natural y legítima de la prole:
“Considerando que examinada ya la falta de derecho por las reglas de una interpretación lógica y equitativa, prerrogativa de los Tribunales para suplir omisiones y parquedades legisla-tivas, no es violento afirmar que idéntica atribución concede el Código a la demandante para combatir la eficacia de un título aparente de filiación que su propia naturaleza rechaza, pues al decir en su art. 118 que asiste al hijo durante toda su vida, acción para reclamar en estado cierto de legitimidad, este mismo concepto gramatical determinando en locución genérica, compren-de a sensu contrario la facultad de impugnar por la razón de que en su espíritu, tanto vale demandar una cosa justa como con-tradecir la que se tenga por injusta:
“Considerando que otro tanto ocurre con lo que dispone el art. 187 del propio Cuerpo legal, en relación con el 135, los cuales preceptos, muerto el padre, conceden al hijo natural, como medio de protección, acción y derecho para reclamar su reconocimiento
*480antes de que transcurran los primeros cuatro años de su mayor edad:
“Considerando que al éxito de la casación tampoco mejora porque se alegue en los recursos la incompatibilidad de reclamar e impugnar a la vez dos estados posesorios como el de recono-cimiento de hija natural, y el de la legitimidad que ofrece el acta de nacimiento, como si no obstante representar este último documento un hecho que se estima falso, no pudieran cambiarse en discusión judicial los efectos jurídico-personales de una filia-ción artificiosa que conduciría a echar por tierra todo el sistema de los descendientes nacidos fuera del matrimonio o que carecen de estado personal:
“Considerando que por intentar la parte actora obtener su reconocimiento por la posesión continua de estado de hija natural, no investiga la paternidad una vez que a éstos descendientes de segunda categoría se les permite probar aquella cualidad so-bre la verdad y certeza de la procreación natural:
“Considerando que no obstante la influencia que en el debate pudieran ejercer los razonamientos anteriores nada se resolve-ría con esto si los hechos discutidos dejasen de estar comproba-dos, y de ahí la necesidad de trasladar casi literalmente la apre-ciación de la Sala, en la cual, contra lo que expresa la certifi-cación del Registro civil, desmentida por el supuesto padre, se declara que el nacimiento de Francisca Juana tuvo lugar en el domicilio' de Murillo; que la dió a luz Presentación Rodríguez, no María de los Ángeles; y que a expensas del padre con quien durante sus días vivió fué criada y la tuvo por hija al extremo de permitirla que usase públicamente su apellido:
“Considerando que estas apreciaciones de la Sala, único juez de la controversia de hecho servirían también muy poco a los efectos de la casación si aquí se dieran las excepciones de pres-cripción en que los recurrentes se apoyan, inadmisibles las dos; la especial del art. 113, porque siendo como es únicamente apro-vechable contra el marido y sus herederos, carece aquí de apli-cación; y la del 1964, que es de carácter general y afecta a las acciones personales, porque según tiene dicho este Supremo Tribunal, sobre todo en su sentencia de 22 de octubre último, el punto de partida de la prescripción ha de contarse desde la muerte de Murillo, que fué cuando dejó de sentirse el firme propósito que venía ostentando de otorgar a su hija menor la posesión cons-tante de estado civil, justificada por actos directos y sucesivos de *481reconocimiento que desmienten la voluntad de excluirla de la fa-milia, materna:
“Considerando, en fin, que si, por todo lo expuesto, no es con-cebible que la demandante carezca de acción para combatir una. fiiliación distinta a la del reconocimiento' natural que, aunque inferior a la legítima, dice mejor la verdad, según estima el Tribunal sentenciador, y si tampoco hay fundamento para dar por vencida la causa de lá actora por haber prescrito su derecho, es manifiesto que no pueden prosperar en toda su integridad los-óos recursos interpuestos contra la sentencia de la Sala
Esta última opinión ha sido caracterizada como introduc-toria de una “norma nueva, terminante y justa, supletoria del Derecho legal vigente”. Revista de Derecho Privado, Tomo1 6, págs. 233, 234. Coincidimos con el criterio sentado por el más alto Tribunal de España, al abrir las puertas judiciales a una reclamación instada por el hijo en discusión, a los fines-de establecer la realidad de su filiación.
Debemos aclarar que los hechos envueltos en la opinión que hemos citado no son exactamente iguales a los del caso de-autos. En el caso de España la niña fué inscrita como hija legítima de los esposos Roque Castellano Molero y María dé-los Ángeles Rodríguez Durán, y realmente ella alegaba que no era hija de ninguno de esos dos cónyuges, sino que alegaba ser hija de otras dos personas, de Francisco Murillo Delgado, viudo, y Presentación Rodríguez Durán. • Por lo tanto, no era. hija de una mujer casada, como ocurre en el caso de autos. Pero existen, por lo menos, dos circunstancias que hacen apli-cable, por analogía, el caso de España al de autos. Esto es, en la opinión se expresa que el artículo del Código Civil de Es-paña que señala un período de prescripción con respecto a la acción de impugnación de legitimidad “es únicamente apro-vechable contra el marido y sus herederos”, esto es, que no era aplicable al caso en que una persona distinta al marido o sus herederos instaba una acción para establecer la reali-dad de la filiación, siendo procedente tal acción aun si ella envolvía una impugnación a la legitimidad. De todos modos, la niña en cuestión tenía- un status oficial de hija legítima, y *482la acción instada envolvía necesariamente nna impugnación a su legitimidad, y ello se consideró como permisible por el Tribunal Supremo de España. Una segunda circunstancia de gran significación, que convierte el caso de España en apli-cable al de autos, se refiere al hecho de que la niña del caso español era una hija natural, ya que no era hija de ninguno do los cónyuges que la inscribieron como su hija legítima, y sus verdaderos padres podían casarse entre sí al tiempo de la concepción de la niña. El Tribunal Supremo de España señaló el hecho de que, como tal hija natural, ella tenía de-recho a instar una acción de filiación, debiendo ser prote-gido el ejercicio de ese derecho aunque ello envolviese una im-pugnación a la legitimidad. En cuanto al caso que ahora nos ocupa, el niño es considerado por la ley como un hijo natural, y no como un hijo adulterino, con derecho a entablar una acción de filiación como hijo natural, en virtud de las disposiciones de la Ley núm. 229 de 12 de mayo de 1942, según fué enmendada por la Ley núm. 243 del año 1945, y de la Ley núm. 448 de 1947 ((1) pág. 947), aplicables a este caso por haber nacido el niño en el 1950. Nos encontramos, por lo tanto, con ese elemento de coincidencia con la sentencia citada de España, en cuanto al status de hijo natural, indicándose en tal sentencia que el artículo que le concede al marido o a sus herederos el derecho a impugnar la legitimidad no excluye la acción de filiación de un hijo natural, aun si tal acción en-vuelve una impugnación a la legitimidad.
Ahora bien, se hace preciso el señalar una diferencia en-tre el art. 116 de nuestro Código Civil y los artículos corres-pondientes del de España, 112 y 113, que están redactados en términos de permitir al marido o a sus herederos el in-coar la acción de impugnación, pero no en forma exclusiva, mientras que el art. 116 del nuestro dispone que la legitimi-dad puede ser impugnada solamente por el marido o sus here-deros. (El término “solamente” no está incluido en el arti-culado español.) Sin embargo, la aparente exclusividad con-tenida en el art. 116 perdió su eficacia y virtualidad jurídica, *483su efectividad concreta y su razón de ser, y fué modificada, y eliminada como tal exclusividad, por la Ley núm. 229 de 12 de mayo de 1942, en cuanto a los hijos “adulterinos” nacidos después de esa fecha. La citada Ley núm. 229 de 1942 dis-pone, en parte, lo siguiente:
“Sección 1. — Serán hijos naturales todos los hijos nacidos fuera de matrimonio con posterioridad a la fecha de vigencia de esta Ley, independientemente de que sus padres hubieren po-dido o no contraer matrimonio al tiempo de la concepción de dichos hijos. Estos hijos quedarán legitimados por el subsi-guiente matrimonio de sus padres entre sí.
“Sección 3. — En ninguna acción criminal o civil contra el padre o la madre que hubiese reconocido a un hijo que no tenía la condición de hijo natural según la legislación anterior, podrá presentarse como evidencia el hecho de tal reconocimiento, a menos que se trate de una acción incoada por el hijo en recla-mación de su derecho como tal.”
En virtud de las disposiciones de esa ley, los hijos ante-riormente conocidos como “adulterinos”, esto es, uno de cuyos padres estaba casado con otra persona, en cuya categoría se alega que está el menor envuelto en este caso, de nacer des-pués de la vigencia de esa ley, deben ser considerados como hijos naturales, con todos los derechos correspondientes. Un hijo anteriormente conocido como “adulterino” nacido con pos-terioridad a la vigencia de la ley citada, tiene desde el mo-mento de su nacimiento la condición de hijo natural a todos los efectos legales, independientemente de que sus padres hu-bieran podido, o no, contraer matrimonio al tiempo de su concepción. Cruz v. Andrini, 66 D.P.R. 124, 128; Montañez v. Rodríguez, 67 D.P.R. 214; Falcón v. Cruz, 67 D.P.R. 530, 532; Correa v. Sucn. Pizá, 64 D.P.R. 987. Uno de los efec-tos .legales de la condición de hijo natural, y uno de los de-rechos correspondientes a tal hijo natural, es el derecho a en-tablar una acción de filiación. Un hijo de una mujer casada, nacido con posterioridad al 12 de mayo de 1942, que alegue que es hijo natural de un hombre distinto al esposo de la *484madre, puede entablar una acción de filiación contra su-ver-dadero padre. El establecimiento del status de hijo natural del demandado conlleva necesariamente la conclusión de que el demandante no es hijo legítimo del esposo de la madre del demandante. La impugnación de la legitimidad está implí-cita en la acción filiatoria, esto es, el ataque a la legitimidad es un ingrediente esencial de la acción de filiación. Al borrar el “estigma” de hijo adulterino, y al convertir tal hijo en natural, la ley 229 de 1942 concede el derecho a entablar una acción de filiación, lo que envuelve necesariamente la conce-sión del derecho a impugnar la legitimidad. La ley 229 crea una nueva causa de acción, que no existía anteriormente. La creación de esa nueva causa de acción (de filiación y, en su consecuencia, de impugnación de la legitimidad), es secuela de la nueva condición de hijo natural reconocida por la ley 229. Antes de la vigencia de esa ley, había margen para resolver que un hijo adulterino no podía instar una acción de filiación. Cortés v. Sucn. Solá, 72 D.P.R. 627, 630. Bajo esa situación legislativa anterior, tenía eficacia y virtualidad la disposición del art. 116 del Código Civil al efecto de que la legitimidad podía ser impugnada solamente por el marido o sus herederos. El hijo adulterino no podía impugnar la legi-timidad especialmente en vista de que él no podía entablar una acción de filiación-en la cual se pudiese dilucidar la legi-timidad, o la ausencia de legitimidad. Pero .la ley 229 de 1942 conlleva el pronunciamiento de que el hijo natural puede también impugnar su propia legitimidad como un incidente de la acción de filiación que se le concede bajo tal ley. Ya no son solamente el marido o sus herederos los que pueden im-pugnar la legitimidad del menor, sino que también el propio menor puede formular tal impugnación, para que pueda tener significación y eficacia la acción de filiación reconocida por la ley 229. Por lo tanto, la restricción de exclusividad conte-nida en el art. 116 no es aplicable a los hijos nacidos con pos-terioridad a la ley 229 de 1942. La continuación de tal ex-clusividad sería incompatible con la acción de filiación con-*485cedida a tales hijos por la ley 229. El término “solamente el marido o sus herederos" ha quedado implícita, pero nece-sariamente, modificado por la ley 229. El art. 116 del Có-digo Civil es una disposición general que era congruente con el trato general que se le daba a los hijos naturales en el Código Civil, antes del 1942. La ley 229 es una ley especial que debe prevalecer sobre la generalidad del art. 116, de acuerdo con los principios usuales de la hermenéutica legal. La ley 229 crea un nuevo trato especial que se le da a los hijos ante-riormente conocidos por “adulterinos”, que conlleva una trans-formación en el anterior sistema general. Las nuevas cate-gorías especiales conllevan la inaplicabilidad de los viejos con-ceptos, que respondían a una situación distinta a la que sur-gió a la vida jurídica bajo la ley 229.
Desde otro punto de vista, la legislación moderna le ha concedido derechos valiosos a los hijos conocidos anteriormente como adulterinos, que hayan nacido después del 12 de mayo de 1942. Entre esos nuevos atributos está la igualdad con los hijos legítimos en cuanto a derechos hereditarios, bajo las dis-posiciones de la ley 448 de 1947. Cortés v. Cortés, 73 D.P.R. 693. Para que ellos tengan la oportunidad de imprimirle efectividad a esos derechos, a ellos se les debe reconocer la ap-titud de tener a su alcance los remedios judiciales correspon-dientes. Donde existe una causa de acción debe existir un remedio. García v. García, 18 D.P.R. 963, en donde se aplicó tal máxima en beneficio de un niño que solicitaba que se anu-lase la inscripción de su nacimiento como hijo natural. No deben cerrarse absolutamente las puertas judiciales para ne-gar acceso a los tribunales a aquéllos que aleguen disfrutar de derechos sustantivos creados por ley. La nueva condición de hijos naturales de los hijos “adulterinos”, al crear nuevos derechos, debe conllevar la apertura de puertas judiciales y el reconocimiento de nuevas oportunidades en los tribunales para establecer tal condición, aunque ello envuelva la impug-nación de la legitimidad. La ley 229 de 1942 ensancha los caminos que llegan a la verdad, y abre las puertas que estaban *486tapiadas por el art. 116. Bajo el art. 116 el esposo o sus here-deros eran los únicos árbitros de la conveniencia de investigar la realidad ñliatoria. Debe concederse al hijo, personaje central en el drama, la misma oportunidad para lograr acceso al escenario judicial, donde ha de ventilarse su propia condi-ción y su estado auténtico.
Desde el punto de vista de la lógica jurídica y de los pos-tulados de interpretación estatutaria, es inescapable la conclu-sión de que la ley 229 de 1942, al conceder una acción filia-toria a los hijos “adulterinos”, conlleva una modificación del sistema estricto de exclusividad encarnado en el art. 116. Consideremos ahora el problema desde el punto de vista his-tórico y social. No podemos decir que el concepto “solamente” (el marido o sus herederos), utilizado en nuestro art. 116 sea un reflejo del Código Civil de España. Como ya hemos indi-cado, los artículos 112 y 113 del Código Civil de España, que cubren el mismo campo del 116 nuestro, disponen esencial-mente que el marido o sus herederos podrán instar una acción de impugnación de legitimidad dentro de cierto período prescriptive, esto es, a ellos se les concede la oportunidad de im-pugnar la legitimidad, pero los artículos citados de España no -utilizan el término “solamente”. Es en Louisiana y en California donde ha prevalecido el concepto de “solamente el marido o sus herederos”. State v. Jones, 1951, 56 So.2d 724; State v. Randall, 53 So.2d 689; Jenkins v. Aetna Casualty Co., 158 So. 217; 5 Tulane L. Rev. 449; In re Madalina, 174 Cal. 693, 164 P. 348, 1 A.L.R. 1629; Estate of Lee, 200 Cal. 310, 253 P. 145; Serway v. Galentine, 170 P.2d 32; González v. Pacific Greyhound Lines, 1949 y 1950, 202 P.2d 135, 209 P.2d 598, 214 P.2d 809; 23 So. Calif. L. Rev. 538, 561, et seq. Aparentemente, la regla de Louisiana y de California se basó en el Código Napoleónico. No podemos ol-vidar que, en lo que se refiere a hijos ilegítimos, el Código Napoleónico era excesivamente restrictivo al prohibir absolu-tamente la investigación de la paternidad de hijos ilegítimos, *487por lo que ha sido criticado severamente, siendo finalmente enmendado el art. 340 del Código Civil de Francia en el año 1912, permitiéndose entonces la investigación de la paterni-dad en cierto número de situaciones específicas. 1 Manresa 630, 631 et seq., 6ta. ed.; Colin y Capitant, Derecho Civil, Tomo 1, pág. 621, 623 (2da. ed. pág. 602). Lo importante es notar que nuestro art. 116, interpretado literalmente, es más riguroso, en cuanto a la acción “En Deseaveneu” (para im-pugnar la legitimidad, 23 So. Calif. L. Rev. 563), que las disposiciones correspondientes de España. Hemos seguido el modelo de Francia, Louisiana y California, más allá de las pautas españolas. Incidentalmeñte, aunque el derecho ro-mano observaba normas estrictas contra los hijos ilegítimos, (23 So. Calif. L. Rev. 544; 30 Col. L. Rev. 308, 310), el an-tiguo derecho canónico o eclesiástico era muy liberal en cuanto a permitir a los hijos ilegítimos el establecer su es-tado, desde el punto de vista de la igualdad esencial de los hombres, en su origen. 23 So. Calif. L. Rev. 546; Sentencia del Tribunal Supremo de España del 5 de julio de 1944, citada en Rodríguez Navarro, Doctrina Civil del Tribunal Supremo, pág. 672. Bajo el derecho común, aunque a partir del siglo 18 la madre no podía declarar contra la legitimidad de sus hijos, bajo la regla de Lord Mansfield (7 Wigmore,358, 360, see. 2063, 3^ ed., en que se critica tal regla en forma despia-dada y terminante), sin embargo, el derecho común siempre permitió a los hijos ilegítimos el instar la acción de impug-nación de legitimidad. 23 So. Calif. L. Rev. 562, 563; Wright v. Hicks, 56 Am. Dec. 451; 7 Am. Jur. 638. Los casos y au-toridades que hemos citado de Louisiana y California se basan en disposiciones estatutarias análogas al 116 nuestro, pero en ninguna de esas jurisdicciones se ha aprobado legislación como nuestra Ley 229 de 1942, la cual cambia totalmente la si-tuación.
Los argumentos que se han levantado para justificar la tesis de que solamente el marido o sus herederos podrán im-pugnar la legitimidad de un hijo, y de que el hijo en sí no *488puede instar la acción de impugnación, pueden resumirse en la siguiente forma:
(1) El permitir a personas que no sean el marido o sus herederos el atacar la legitimidad lesionaría o pondría en pe-ligro la integridad y santidad del matrimonio.
(2) No se debe permitir que el hijo sea su propio instru-mento de destrucción, o sea, que él mismo destruya su status de legitimidad, ni se debe permitir que la madre, por impul-sos pasionales del momento, o como resultado de la posible coacción de su marido, pretenda atacar la legitimidad de su prole.
(3) El marido debe ser el único árbitro de su honor ofen-dido.
(4) Los herederos del marido pueden tener la oportuni-dad de invocar la ayuda judicial para decretar la ilegitimidad del hijo en cuestión, a los fines de proteger los derechos heredi-tarios de esos reclamantes.
(5) El extender la autorización para entablar la acción (“En Desavenue”) a otros que no sean el marido o sus here-deros abriría las puertas al escándalo y a la inmoralidad.
La exposición en sí de los argumentos aducidos basta para demostrar su falta de solidez. El tema esencial, el motivo latente y continuo, se refiere al estigma y a la mancha social que se pretende adherir a los hijos “adulterinos”. Comen-tando los arts. 139 y 140 del Código Civil de España, que corresponden a los 128 y 129 nuestros, y que disponen que el único derecho de los hijos adulterinos era a alimentos, siempre y cuando que su status como tal surgiese de una sen-tencia firme, se indica lo siguiente en 3 Scaevola 429, 5ta. edición:
“El espíritu restrictivo que informa a las legislaciones de todos los países en lo referente a los hijos ilegítimos, se ofrece en su más alto grado cuando se trata de los propiamente tales, esto es, de los no naturales, verdaderos parias del orden social. Y en verdad que éste es el calificativo más acertado que puede dárseles. La consideración que ante la ley y la sociedad tienen *489hoy las distintas clases de hijos, guardan exacta proporción con las que gozaban las diversas castas en la India. Así como la de los brahmanes o sacerdotes era la más noble y digna, pues, como decía el Código de Manú, ‘entre los seres inteligentes son primero los hombres y entre éstos los brahmanes’, así los hijos legítimos ocupan el primer lugar en la escala legal de la filia-ción. Vienen después los legitimados y a seguida los naturales, que bien pueden equipararse a los chatrias en cuanto al orden de preferencia, desde el punto de vista antes indicado, y, por último, los demás ilegítimos, que, a semejanza de los sudras, re-presentan una clase social abyecta, mirada con desprecio por las demás y desprovista casi en absoluto de derechos.
“Refléjanse en especial estas circunstancias en el extremo de la investigación de la paternidad o maternidad de tales hijos, que rechazan en términos crueles, y hasta ofensivos para la dig-nidad dé éstos, los que tampoco la admiten con relación a los naturales. ‘El reconocimiento de los hijos adulterinos o inces-tuosos — manifiesta Bigot-Préameneu — supone, de parte del padre o de la madre, la confesión de un delito’, y Lahary pregunta: ¿Hay algo más inmoral que asegurar la protección de la ley a un hijo monstruoso, que por algunos alimentos que puede obtener acusaría a los autores de sus días de haberle dado nacimiento por un delito, por un crimen? Este es el capital argumento (ésta y no otra palabra es la que merece) expuesto contra la investi-gación, y el que determinó su prohibición en el Código Francés (arts. 335 y 342), que, en nuestro sentir, no basta para justi-ficarla.
“Cierto es que la investigación presupone como base la de-nuncia de un hecho punible; pero ¿han olvidado los enemigos de aquélla que es de interés social el descubrimiento y castigo de todo delito ? Fundándose en este mismo interés, ¿ no admiten las legislaciones de los pueblos cultos el carácter de pública y popular para la acción penal? ¿No dice esto el art. 101 de nuestra ley de Enjuiciamiento Criminal, confirmándolo el. 270 de la misma al declarar que pueden querellarse todos los ciudadanos españoles, hayan sido o no ofendidos por el delito? Pues si cual-quier persona en la plenitud de los derechos civiles puede poner de manifiesto la existencia de un delito, ¿por qué prohibírsele al hijo cuando hace la denuncia, no con el fin único y directo del castigo del hecho penable, sino como medio necesario e indispensable para lograr la condición civil que le corresponde? Es ver-dad que el art. 261 de la citada ley de Enjuiciamiento criminal *490exime al hijo de la obligación de denunciar, pero la denuncia a que se refiere la ley tiene un objeto exclusivamente penal, la. acusación de un delito, y en la investigación no sucede así. Ade-más, hay casos en que no hace falta denunciar, ni menos, probar el delito, porque éste se halla ya demostrado, por ejemplo, en los de estupro, rapto o violación, o ejecutados por varón casado o ligado con orden sagrada, de manera que en ellos no tiene apli-cación el argumento de Bigot-Préameneu y Lahary. Nuestro Código Civil, compenetrándose de la justicia y evidencia de este último razonamiento, concede al hijo ilegítimo (caso 2? del art. 140) el derecho de alimentos cuando la paternidad o maternidad se infiera de un proceso criminal.
“Pero lo que no puede tolerarse en modo alguno son las pa-labras de Lahary calificando de monstruoso al hijo ilegítimo (adulterino o incestuoso). ¿Quién ha pensado jamás llamar criminal al hijo, inocente del delito que haya podido cometer un padre o una madre? ¿Desde cuándo y en virtud de qué prin-cipio una persona ha de sufrir las consecuencias, si no mate-riales, morales por lo menos, del crimen cometido por otra? ¿Quién es aquí el monstruo, el hijo que ha venido al mundo de una manera arbitraria y sin su consentimiento, como dice Kant al explicar el fundamento del derecho a alimentos, o el padre y la madre que le han dado el ser impulsados por un amor sacri-lego o criminal? ¿Merece tales calificativos el hijo que se ve abandonado por sus padres, privado de esos alimentos de que tan desdeñosamente habla Lahary, y que son indispensables para la vida física e intelectual de todo hombre?”
Más adelante, se dice en Scaevola, a la pág. 434, lo si-guiente :
“Omite el Código un caso que menciona respecto a los hijos naturales; el de la posesión continua de estado de hijo ilegí-timo, que, aunque parezca lo contrario, existe, y que en nuestro sentir ha debido aquél comprender. Es el caso frecuente, fre-cuentísimo por desgracia en nuestra sociedad, de una esposa o un marido separados, ya por divorcio, ya de una manera con-vencional o amistosamente, que hacen vida marital con su amante y de cuyas relaciones nacen hijos que viven con sus padi'es y son por ellos alimentados y educados. Estos hijos, que gozan de la posesión constante de la filiación ilegítima con relación a sus *491progenitores, cuya paternidad y maternidad se demuestran por los actos de éstos, ¿por qué no han de gozar del derecho consig-nado en el art. 139?”
Nuestra legislación moderna ha eliminado el estigma y ha borrado la mancha que se adhería a los hijos adulterinos, al colocar a los hijos adulterinos en igualdad de derechos con los hijos naturales y los hijos legítimos. Por lo tanto, ha desapa-recido la razón de ser de los argumentos que sostienen el postulado de que solamente el marido o sus herederos podrían impugnar la legitimidad. Refiriéndose a los argumentos es-pecíficos que ya hemos señalado, de ser ciertas las alegaciones del menor reclamante, la integridad del matrimonio ya ha quedado lesionada, como cuestión de hecho, por el adulterio en sí. El adulterio debe ser penalizado en la forma que sea procedente, a los fines de proteger el matrimonio. Pero, como indicaba el antiguo derecho canónico, que siempre se mante-nía en vanguardia propulsando el enaltecimiento y amparo del matrimonio, la teoría de la culpa no debe ser desviada para llevar a descargar únicamente en los hijos las consecuencias de los actos ilícitos de sus padres. Sentencia del Tribunal Supremo de España del 5 de julio de 1944, citada en Rodrí-guez Navarro, pág. 672. Lo importante es establecer la reali-dad de los hechos que rodean a la filiación auténtica, y no debe mantenerse una paternidad o filiación espuria o falsa a base de mantener la integridad artificial de un matrimonio. De otro lado, la tesis de que los hijos no deben ser instru-mentos de su propia destrucción supone el postulado, elimi-nado por nuestra legislación moderna, de que el ser un hijo ilegítimo constituye, de por sí, una destrucción de la perso-nalidad. Es irrazonable la tesis de que el marido debe ser el único árbitro en cuanto al momento que sea adecuado para proteger su “honor”. Sin negar su posible virtualidad individual, el concepto del honor, en casos como el de autos, no debe servir de impedimento a la investigación judicial de la realidad de los hechos. El poder de decisión en cuanto a si un tribunal debe o no debe dilucidar la filiación o paternidad ■ *492no debe descansar exclusivamente en el marido o sus herede-ros. En cuanto a estos últimos, no puede justificarse su ini-ciativa exclusiva para instar la acción, a los fines de proteger sus derechos hereditarios, ya que, bajo las leyes aprobadas en el año 1942 y en años posteriores, los derechos hereditarios de los hijos ilegítimos son iguales a los disfrutados por los hijos legítimos. De todos modos, los derechos propietarios no deben servir para excluir absolutamente los derechos humanos. En cuanto al supuesto escándalo o inmoralidad envuelta, ya el le-gislador ha considerado, implícitamente, que al equiparar a los hijos “adulterinos” con los naturales, y con los legítimos en cuanto a derechos hereditarios, bajo la ley núm. 448 de 1947, no constituye un escándalo y una inmoralidad.
Estamos conscientes de que hemos criticado las bases teó-ricas del art. 116 de nuestro Código Civil. Al así hacerlo, no pretendemos legislar judicialmente ni sustituir nuestro criterio por el del legislador. Si en Puerto Rico no se hu-biese legislado desde el año 1942 en adelante en cuanto a hijos ilegítimos, esto es, si nuestra atención estuviese limitada al art. 116, tendríamos que darle eficacia a la disposición de que “solamente” el marido o sus herederos podrían impugnar la legitimidad, y tendríamos que obedecer el criterio legisla-tivo, independientemente de cualquier posible crítica a que pu-diese estar sujeto. Pero hemos expresado nuestro criterio general, en cuanto a los aspectos sociales del problema, no para dejar sin efecto, aisladamente, el art. 116, sino como punto de orientación y referencia en cuanto al impacto de la ley 229 de 1942, así como de las leyes posteriores, sobre el art. 116, y en cuanto a la intención legislativa que inspiró la aprobación de esas leyes, esto es, la modificación del concepto de exclusividad en cuanto a la impugnación de la legitimidad, consecuencia necesaria de las leyes recientes que hemos men-cionado, en cuanto a hijos “adulterinos” nacidos con posterio-ridad a la ley 229 de 1942, tal modificación, repetimos, está basada en postulados de sólida virtualidad, desde el punto de vista' del interés social y de la justicia intrínseca. No esta-
*493IDOS derogando judicialmente el art. 116. Lo que estamos re-solviendo es que el art. 116, interpretado literalmente en el sentido de crear una estricta exclusividad, aprovechable so-lamente por el marido o sus hérederos, no es de aplicación a los hijos “adulterinos” nacidos después de la vigencia de la ley 229 de 1942, ya que tal ley, al crear una nueva causa de acción de filiación, en favor de esos hijos “ilegítimos”, Ies-concede la facultad, esencial, y necesaria a la acción filiato-ria, de impugnar la legitimidad. En otras palabras, la ley 229 crea una nueva categoría de personas que pueden impug-nar la legitimidad, y en ello trasciende y- va más allá de los límites de exclusividad establecidos en el art. 116. La situa-ción sencilla es la de una ley general que enumera a ciertos-grupos de personas como poseedores de cierta causa de acción, de impugnación de la legitimidad, y la de una ley especial posterior que establece un nuevo grupo de personas a quienes-se le reconoce el mismo derecho de impugnación. Lo que sí podría constituir legislación judicial sería el ignorar o conver-tir en inefectiva la ley 229 de 1942. Si resolviésemos que el art. 116 sigue en toda su efectividad exclusivista, hasta el punto de impedir la impugnación de la legitimidad por los hijos “adulterinos”, no obstante las disposiciones de la ley 229, entonces la declaración de que tales hijos son naturales, care-cería de realidad y de eficacia práctica, ya que ellos no po-drían instar con éxito una acción de filiación, en vista de que no podrían impugnar su legitimidad, cuya impugnación sería un requisito esencial para la acción de filiación. La ley 229 funcionaría en el vacío de la inutilidad. Los nuevos dere-chos sustantivos creados por tal ley no tendrían significación, por falta de los remedios judiciales necesarios para su con-sagración. La tesis de la continuación de la exclusividad con-tenida en el art. 116 conllevaría una derogación judicial prác-tica de la ley 229 del 1942. No es función de los tribunales el impedir que se cumpla la voluntad legislativa expresada a través de tal ley 229, de concederle nuevas oportunidades, de-rechos y remedios judiciales a los hijos conocidos anterior-*494mente por adulterinos. Los argumentos generales que he-mos expuesto al señalar las fallas inherentes al art. 116, coin-ciden con el clima de profunda justicia social que ha logrado expresión a través de la ley 229.
Se podría alegar que las leyes 229 de 1942 y 243 de 1945 son aplicables solamente, de acuerdo con sus propios términos, a hijos nacidos fuera de matrimonio y que, por lo tanto, no son de aplicación al caso de autos, en que la madre del menor era una mujer casada, no habiendo nacido el niño fuera de matrimonio, según ese argumento. Ello conlleva la tesis de que tales leyes son aplicables solamente a hijos “adulterinos” de padres casados, pero no de madres casadas. Es cierto que en el título y la sec. 1 de la ley 229 se indica que la ley es apli-cable a hijos nacidos “fuera de matrimonio”. Pero fué pre-cisamente el propósito de la ley 229. el cubrir a los hijos adul-terinos y el concederles derechos más amplios, convirtiéndolos en hijos naturales. La sec. 1 establece que “serán hijos natu-rales todos los hijos nacidos fuera de matrimonio con posterio-ridad a la fecha de vigencia de'esta ley, independientemente dj6 que sus padres hubieran podido o no contraer matrimonio al tiempo de la concepción de sus hijos”. (Bastardillas nues-tras.) La inhabilidad de los padres para casarse entre sí conlleva o incluye el hecho de que uno de los padres esté ca-sado con otra persona, esto es, que el hijo sea adulterino, y se convierte en hijo natural según la sec. 1. La see. 2 habla de hijos nacidos fuera de matrimonio con anterioridad a la fecha de vigencia de la ley que no tenían la condición de hijos natu-rales según la legislación anterior, esto es, que eran hijos adul-terinos. La ley se refiere a toda clase de hijos adulterinos. No establece distinción alguna entre un hijo de una mujer o madre casada y un hijo de un hombre o padre casado. Donde la ley no distingue, los tribunales no deben establecer distinción. Sería irrazonable e injusto el suponer que la ley, silenciosa en cuanto a distinciones, haya pretendido crear un discrimen, concediendo beneficios y derechos como hijo natural al hijo de un padre casado y al mismo tiempo negando *495tales beneficios y derechos al hijo.de una madre casada. La ley no debe interpretarse en el sentido de que exista un con-flicto entre la evidente aplicación de sus disposiciones a hijos adulterinos, y su aplicación a hijos nacidos “fuera de matri-monio”. De existir tal conflicto, la ley estaría utilizando tér-minos antagónicos entre sí y mutuamente exclusivos. La ley se estaría neutralizando a sí misma, y estaría concediendo derechos, negándolos al mismo tiempo. Sería una ley inútil. La interpretación de una ley no debería llegar hasta su elimi-nación total, y tal ley no debería ser interpretada como esta-bleciendo discrímenes que no han sido expresados en la pro-pia ley. La forma más razonable, justa, y congruente con el propósito de la ley, de interpretar la frase “hijos nacidos fuera de matrimonio”, consistiría en identificar tal concepto con el de hijos que, de hecho, no son legítimos, esto es, que, de hecho, nazcan fuera de matrimonio porque uno de los padres esté casado con otra persona. Como cuestión de derecho, esos hijos podrían ser considerados como legítimos hasta tanto tenga éxito una acción de impugnación de legitimidad. Como cuestión de derecho, ellos nacerían “dentro del matrimonio”, aunque, como cuestión de hecho, sean adulterinos. La ley no sería aplicable a hijos legítimos como cuestión de hecho real, esto es, cuando sus dos padres estén casados entre sí. Pero la ley sí es aplicable a hijos adulterinos nacidos fuera de matrimonio, por el hecho de que loa dos padres no están casados entre sí, esto es, a hijos que no son el producto de un matrimonio, que nazcan fuera de matrimonio, como cuestión de hecho. Con esa interpretación realista se armonizan las distintas disposiciones de la ley, se evitan conflictos y discrí-menes, y se le da pleno margen al propósito legislativo de proteger a los hijos adulterinos, en forma compatible con los postulados de humanismo, justicia esencial e igualdad básica entre los hombres.
No hemos olvidado el hecho de que en este caso se trata, originalmente, de una démanda de alimentos, y no de una ac-ción de filiación, y que los casos que estamos revocando, de *496Pueblo v. Santiago, supra, y Pérez v. Rosario, supra, envol-vían demandas de alimentos. Pero en esta clase de casos la .acción predominante debe ser la de filiación, y la reclamación de alimentos debe ser considerada como incidental a la ac-ción filiatoria. Para que pueda tener éxito la reclamación de alimentos contra el alegado padre verdadero, que no es el esposo de la madre, se hace preciso el establecer la paterni-dad, esto es, la relación de padre e hijo entre el menor deman-dante y el demandado. Ello conlleva necesariamente la- im-pugnación de la paternidad del esposo de la madre, esto es, la impugnación de la legitimidad. La destrucción de un status prevaleciente de legitimidad constituye un efecto nece-sario del éxito de la reclamación del demandante. Sería irra-zonable el resultado de que se establezca el derecho a alimen-tos contra el demandado, a base de que éste es el padre del de-mandante, y al mismo tiempo conservar el demandante su status como hijo legítimo del esposo de la madre. El deman-dante no podría tener dos padres. Por lo tanto, siempre ha-bría que considerar destruido el status del demandante como hijo legítimo del esposo de la madre. ' De limitarse la contro-versia al derecho a alimentos, el demandante estaría perdiendo un status de legitimidad sin establecer una nueva filiación, -esto es, sin adquirir un nuevo status. No tendría estado al-guno. Para evitar esa consecuencia socialmente indeseable, la acción predominante debe ser la de filiación, siendo el dere-cho a alimentos una consecuencia incidental del estableci-miento de la filiación. La proposición básica envuelta es la de la relación filial del menor, y la de la identificación de su verdadero padre. El derecho a alimentos surge de la filia-ción, la cual debe establecerse previamente. El posible status del demandante como hijo natural del demandado conlleva el derecho a alimentos como consecuencia y no como origen básico. La paternidad no surge del derecho a alimen-tos, sino que este último surge de la paternidad. Antes de la ley 229, el hijo adulterino tenía derecho solamente a ali-mentos, mientras que bajo esa ley tal hijo tiene todos los de-*497redaos de un hijo natural, siendo el derecho básico el de esta-blecer su filiación. No vemos'razón alguna, en casos como el de autos, que impida resolver la controversia en un solo pro-cedimiento, en que la acción de filiación sea la .predominante. Por lo tanto, al devolverse el caso al tribunal de primera ins-tancia, las partes, y especialmente la parte demandante, deben enmendar sus alegaciones para que el caso se plantee a base de una acción de filiación, con la prueba correspondiente a tal acción, todo ello a los fines de evitar que el status jurídico del menor quede en un vacío. Como secuela de las anteriores normas, debemos indicar, colateralmente, que en una situación como la del caso de autos, no debería tramitarse una reclama-ción criminal de abandono o de reclamación de alimentos sin que antes se haya establecido la verdadera filiación del recla-mante en un procedimiento civil a tal efecto.
Aun en el marco de la reclamación de alimentos,' que debe ser'incidental a la acción de filiación, según acabamos de resolver, el art. 116 no debe ser impedimento al derecho a ali-mentos, que es consecuencia del éxito de la acción filiatoria. Incidentalmente, los arts. 128 y 129 de nuestro Código' Civil, que tenían plena e incuestionable vigencia antes de la apro-bación de la ley 229 de 1942, disponen lo siguiente:
“Artículo 128: Los hij os ilegítimos en quienes no concurra la condición legal de naturales, sólo tendrán derecho a exigir de sus padres alimentos, conforme al artículo 143.
“Artículo 129: El derecho a los alimentos de' que habla el artículo anterior, sólo podrá ejercitarse:
“1. — Si la paternidad o maternidad se infiere de una sen-tencia firme dictada en proceso criminal o civil.
“2.- — Si la paternidad o maternidad resulta de un documento indubitado del padre o de la madre, en que expresamente .reco-nozca la filiación.”
Esos dos artículos corresponden a los 139 y 140 del Có-digo Civil de España. Los tribunales y comentaristas espa-ñoles han interpretado esas disposiciones al efecto de que un hijo ilegítimo (no natural) no puede instar con éxito una *498reclamación de alimentos a menos que previamente, y antes de presentarse la acción de alimentos, se haya dictado una sen-tencia firme de la cual se infiera la paternidad. (Sentencias del Tribunal Supremo de España de 9 de abril de 1908; 4 de junio de 1912; 15 de febrero de 1916 y 23 de junio de 1919; 1 Manresa 655 et seq., sexta ed., corregida y aumentada.) Al hablar el art. 129 de una sentencia firme dictada en un proceso civil, se refiere a la sentencia dictada en una acción de impugnación de legitimidad, (3 Scaevola, Código Civil, pág. 432, 5^ ed.), esto es, antes de que el hijo ilegítimo pueda reclamar alimentos, debe haberse entablado con éxito una acción de impugnación de la legitimidad. Esa interpre-tación literal de los dos artículos en discusión se ha basado en la tesis, enunciada en las opiniones de España que hemos citado, de que fué el propósito del legislador el restringir los beneficios de los hijos adulterinos, hasta el punto de prohibir la investigación de la paternidad, excepto en los casos excep-cionales señalados en el art. 129, y el de proteger la familia legítima.
Aun antes de la nueva legislación liberal aprobada en Puerto Rico, este Tribunal, con amplia y profética visión, ya había destruido las cadenas, cruelmente restrictivas, de la li-teralidad en la interpretación del art. 129. En el caso de Rivera v. Cardona, 56 D.P.R. 819, se resolvió que la sentencia firme de la cual se infiriese la paternidad no era una condi-ción previa a una reclamación de alimentos, y que la propia sentencia en el caso en sí de alimentos era o es la sentencia a que se refiere el art. 129.
Como ya hemos visto, la ley 229 de 1942 eliminó la cate-goría de hijos adulterinos y convirtió a estos últimos en hijos naturales. Por lo tanto, ha desaparecido la razón de ser de los arts. 128 y 129 del Código Civil, que limita a los hijos “adulterinos” al derecho a alimentos, siempre que su paterni-dad se infiera de una sentencia firme (que, en España, se con-sideraba como la sentencia que se dictase en un procedi-miento anterior de impugnación de la legitimidad). Los de-*499rechos de tales hijos, anteriormente “adulterinos”, se determi-nan, al amparo de la ley 229,. por el art. 127 de nuestro Có-digo Civil, que se refiere a los derechos de los hijos naturales. Es evidente que bajo el art. 127 no es necesario, como condi-ción previa a la obtención de tales derechos, el que la pa-ternidad se infiera de una sentencia firme anterior. Clara-mente, no es necesaria la acción previa de impugnación de legitimidad. Tal impugnación ahora es incidental al estable-cimiento de la filiación y al reconocimiento, también incidental, del derecho a alimentos. Por lo que ya hemos indicado en el curso de esta opinión, la facultad incidental de impug-nar la legitimidad se ha concedido a los hijos, antes adulteri-nos y ahora naturales, por la ley 229 de 1942.
Ya hemos resuelto que al devolverse este caso al tribunal a quo, deben enmendarse las alegaciones para que la acción predominante sea una de filiación. También debemos indi-car que Rodolfo Rodríguez Meléndez, esposo de la deman-dante y apelante Gregoria Agosto, no ha sido incluido como parte en este litigio. Como ya hemos visto, esta reclamación de alimentos envuelve una impugnación a la legitimidad del menor. De tener éxito tal impugnación, dicho menor no po-dría ser considerado como hijo de Rodolfo Rodríguez Melén-dez. Por lo tanto, la sentencia que se dicte en este caso afecta directamente los intereses y derechos esenciales de dicho Rodolfo Rodríguez Meléndez, ya que podría quedar destruida su paternidad sobre el menor. El esposo Rodolfo Rodríguez Me-léndez es y debe ser una parte indispensable en este litigio. Una parte indispensable es aquella cuya presencia es reque-rida para que la corte pueda hacer una adjudicación definitiva en cuanto a todas las personas envueltas, y es aquélla que tiene un interés en el litigio de tal naturaleza que no pueda dic-tarse una sentencia sin afectar ese interés o sin dejar la con-troversia en tales condiciones que su terminación, sin la pre-sencia de esa parte, es inconsistente con la equidad y con una conciencia limpia. Ríos v. Mercado, 73 D.P.R. 840; Pueblo v. Henneman, 61 D.P.R. 189. La ausencia de Rodolfo Ro-*500dríguez Meléndez como parte en este caso implicaría la inva-lidez de cualquier posible sentencia que se dicte. Por lo tanto, dicho Rodolfo Rodríguez Meléndez debe ser incluido como parte en el tribunal a quo para que puedan continuarse los procedimientos en este caso.
Como observación adicional debemos indicar que, siguiendo la norma sentada en Chabrán v. Méndez, 74 D.P.R. 768, el tribunal a quo debería nombrar, en el caso de autos, un de-fensor judicial que represente al menor, en vista del posible conflicto de intereses de la madre y del menor.
Debe revocarse la sentencia apelada y devolverse el caso al tribunal a quo para que allí puedan seguirse los procedi-mientos posteriores que no sean incompatibles con esta opi-nión.

 Frase del Juez don Jacinto Texidor y Alcaiá del Olmo en Stella Vda. de Ortiz v. Corte, 41 D.P.R. 641, 643.


 En la demanda no se usan expresamente las palabras, anterior-mente sacramentales, de que la madre comparece “en representación de su hijo”. Tal expresión es innecesaria, si de la demanda surge que realmente la acción es en beneficio del hijo y se ha entablado en su representación. Maldonado v. Quetell, 68 D.P.R. 420. La realidad prevalece sobre el for-mulismo de las palabras exactas.